Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aaron Deditch (Reg. # 33865) on 02/22/2022.
The application has been amended as follows: 
Claim 21, in last two lines “for [the] a cable harness for a magnetic coupling”. 

Allowable Subject Matter
3.	Claims 11-14 and 16-29 are allowed. 
4.	The following is an examiner’s statement of reasons for allowance: 
Consider claims 11 and 21, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the invention as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

 
/Rui Meng Hu/
R.H./rh
February 22, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643